DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,064,324. Although the claims at issue are not identical, they are not patentably distinct from each other because the more narrowly written claims of US Patent 11,064,324 anticipate the claimed of the current application.
Claim 1 of the current application corresponds to claim 1 of US Patent No. 11,064,324.
Claim 2 of the current application corresponds to claim 2 of US Patent No. 11,064,324.
Claim 3 of the current application corresponds to claim 3 of US Patent No. 11,064,324.
Claim 4 of the current application corresponds to claim 4 of US Patent No. 11,064,324.
Claim 5 of the current application corresponds to claim 5 of US Patent No. 11,064,324.
Claim 6 of the current application corresponds to claim 6 of US Patent No. 11,064,324.
Claim 7 of the current application corresponds to claim 7 of US Patent No. 11,064,324.
Claim 8 of the current application corresponds to claim 8 of US Patent No. 11,064,324.
Claim 9 of the current application corresponds to claim 9 of US Patent No. 11,064,324.
Claim 10 of the current application corresponds to claim 10 of US Patent No. 11,064,324.
Claim 11 of the current application corresponds to claim 11 of US Patent No. 11,064,324.
Claim 12 of the current application corresponds to claim 12 of US Patent No. 11,064,324.
Claim 13 of the current application corresponds to claim 13 of US Patent No. 11,064,324.
Claim 14 of the current application corresponds to claim 14 of US Patent No. 11,064,324.
Claim 15 of the current application corresponds to claim 15 of US Patent No. 11,064,324.
Claim 16 of the current application corresponds to claim 16 of US Patent No. 11,064,324.
Claim 17 of the current application corresponds to claim 17 of US Patent No. 11,064,324.
Claim 18 of the current application corresponds to claim 18 of US Patent No. 11,064,324.
Claim 19 of the current application corresponds to claim 19 of US Patent No. 11,064,324.
Claim 20 of the current application corresponds to claim 20 of US Patent No. 11,064,324.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (US Pub No. 2017/0164158) and Shea et al. (US Pat No. 10,246,037).
	Regarding claims 1, 8, 15, and 20, Watkins teaches a method comprising:
obtaining, from a mobile device associated with a vehicle, vehicle state data describing an operational state of the vehicle, where the mobile device comprises a processor and a memory in communication with the processor ([0025], abstract, and [0058]-[0060] which teach a mobile device that uses sensor data to determine details about operation of the motor vehicle.);
determining, based on a location of the mobile device, vehicle location data indicating a location of the vehicle (See Fig. 5, 104B and [0043]);
obtaining, from the mobile device, device motion data indicating a speed of the vehicle (See [0034] and [0050]); 
generating roadside event data based on the vehicle state data, the vehicle location data, and the device motion data, wherein the roadside event data comprises an indication of a roadside event causing the vehicle to stop and a probability that the roadside event occurred (See [0006], [0060], and Fig. 4-8 teach generating a potential accident detection based on a probability that sensor readings indicate a crash event, and the mobile displays conditions to the user for confirmation of a crash.  Watkins does not explicitly teach using all state, motion, and location data in the same embodiment; however, a person of ordinary skill in the art could implement all of the data in the same embodiment and the results would be predictable and obvious for a person of ordinary skill in the art.); and
generating notification data indicating the roadside event when the probability exceeds a threshold value (See [0006], [0060], and Fig. 4-8 teach generating a potential accident detection based on a probability that sensor readings indicate a crash event, and the mobile displays conditions to the user for confirmation of a crash.).
Watkins does not explicitly teach using all state, motion, and location data in the same embodiment.	
Shea teaches generating roadside event data based on the vehicle state data, the vehicle location data, and the device motion data, wherein the roadside event data comprises an indication of a roadside event causing the vehicle to stop and a probability that the roadside event occurred (Abstract, Fig. 1, Col. 4 lines 1-10 & 16-35).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Watkin’s system to include Shea’s accident detection method in order to better determine severity cost and effect of a vehicle crash (Shea Col. 18, lines 29-32).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 2, 9, and 16, Watkins teaches the vehicle state data is obtained using an accelerometer in the mobile device (See abstract and [0060]).
Regarding claims 3, 10, and 17, Watkins teaches he vehicle location data determined using a global positioning system (GPS) receiver in the mobile device (See Fig. 4-8, [0034], and [0050]).
Regarding claims 5, 12, and 19, Watkins teaches obtaining user input based on the notification data using the mobile device; and initiating a request for roadside assistance based on the user input (See Fig. 6, 128 and [0046]).
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins and Shea as applied to claims 1, 8, and 15 above, and further in view of Schumann Jr. et al.  (US Pub No. 2012/0123806).
Regarding claims 4, 11, and 18, Watkins does not teach utilizing a risk map and the vehicle location data to determine if the vehicle is stopped in a dangerous area.
Schumann teaches utilizing a risk map and the vehicle location data to determine if the vehicle is stopped in a dangerous area (See abstract, Fig. 4a, [0002], and [0045]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Watkin’s device to include Schumann’s risk map to improve driver awareness and safety. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins and Shea as applied to claims 1 and 8 above, and further in view of Kapoulas et al.  (US Pub No. 2015/0141018).
Regarding claims 6 and 13, Watkins does not teach determining motion data through Doppler shift of the wireless signal.
Kapoulas teaches receiving, from the mobile device, a wireless signal transmitted at a known frequency and received at a second frequency; and calculating a rate of travel of an object transmitting the wireless signal by calculating a Doppler shift of the wireless signal based on the known frequency and the second frequency (See abstract, Fig. 4a, [0002], and [0045]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Watkin’s device to include Kapoulas’s speed detection through Doppler effect in order to conserve power usage on the mobile device. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins and Shea as applied to claims 1 and 8 above, and further in view of Tengler Jr. et al.  (US Pub No. 2008/0082261).
Regarding claims 7 and 14, Watkins does not teach a vehicle to vehicle communications system.
Tengler teaches a vehicle message sent from a second vehicle via a vehicle-to-vehicle communications system that comprises an identifier of the second vehicle and an indication of a speed of the second vehicle. (See abstract, Fig. 4a, [0002], and [0045]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Watkin’s device to include Tengler’s V2V information “to provide a complete understanding of the vehicles in the broadcast area” (Tengler, [0006]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683